DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 15357816 filed 11/21/2016.

Response to Arguments/Amendments
3.	Regarding the 35 U.S.C. §112(b) rejection of claims 23 and 29 (see section 6 of the Office Action dated 07/07/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

4.	Regarding the 35 U.S.C. §112(b) rejection of claims 24 and 30 (see section 7 of the Office Action dated 07/07/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the prior art rejection, the Applicant’s arguments relating to the newly amended claims have been fully considered, and are persuasive. See section 7 below for details. 

	 
REASONS FOR ALLOWANCE
6.	Claims 1, 3, 6 – 7, 10, 12, 15 – 16, and 19 - 30 are allowed.
Reasons For Allowance Over Prior Art
7.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of an access point broadcasting an announcement to a plurality of terminals indicating a particular time for the terminals to feed back specific information on the terminals’ sending buffer, so that all of the buffer information will be received by the access point simultaneously. Following this, the access point selects and schedules a terminal to send the buffered data, which the terminal sends. This is known in the prior art; in particular, see previously cited Merlin (US 20150063258 A1). However, the Applicant has amended the claims to recite that the information that is fed back to the access point includes an access priority of the buffered data. The Examiner did not find this in the prior art, in such a way as to be reasonably combined with Merlin. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1, 3, 6 – 7, 10, 12, 15 – 16, and 19 - 30 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464